Title: To John Adams from Isaac Tichenor, 29 October 1798
From: Tichenor, Isaac
To: Adams, John



Sir,
State of Vermont City of Vergennes Octr. 29 1798

Pursuant to the requests of the Legislature of this State, I have the honor of inclosing to you the within Address—to the sentiments it contains, in all cases, but more particularly as they relate to you Sir, and your administration, permit me to add my fullest—my most unequivocal Approbation.
With the warmest wishes / for your health & happiness / I have the Honor to be your / Excellency’s Obt. Sert

Isaac Tichenor